DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-10 are pending.
Claims 1-4 are under examination.
Claims 5-10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/07/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 – “a first end of the oil volume adjusting device is connected to an gas outlet of the compressor, a second end of the oil volume adjusting device is connected 
NOTE: the office interprets the oil volume adjusting device as everything within the dashed line 150.  Both the first, second, and third ends should be clearly labeled with a number.  
The drawings are further objected to for a confusing use of different types of lines.  In some placed the refrigerant flow is shown with solid lines and in other places the flow is shown with dashed lines.  The reason for using two different types of lines is not clear.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 7, “to an gas outlet” should be “to a gas outlet”.
Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic 
Claim 1
an oil volume adjusting device (i.e., a device for adjusting oil volume), is interpreted to mean all of the components within the dashed line marked by 150, Fig. 1, par. 29).
	a switch unit (i.e. a unit for switching), is interpreted to mean and electromagnetic valve 151, Fig. 1, par. 33.  
oil volume adjusting unit (i.e., a unit for adjusting oil volume), in interpreted to mean the items in the dashed line marked by 153, and includes a capillary and electromagnetic valve, Fig. 1, par. 33.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites
“a first end of the oil volume adjusting device is connected to an gas outlet of the compressor, a second end of the oil volume adjusting device is connected to the outdoor heat exchanger via a four-way valve, a third end of the oil volume adjusting device is connected to a gas return port of the compressor”.  
The meaning of these limitations is not clear, because the figure describing these components and their arrangement is not clear.  (see the drawing objections). 
The claim further recites, 
“detecting every first pre-set duration whether an oil volume of the compressor is insufficient” . . .  if the oil volume of the compressor is insufficient, controlling the oil volume adjusting unit to turn on for a second pre-set duration and then to turn off . . . .  if the accumulated turn-on duration exceeds the pre-set value and it is detected over a third pre-set duration that the oil volume of the compressor is not insufficient . . . .”, 
assuming the duration is 5 minutes, does that mean the oil volume is periodically checked every time 5 minutes elapses?  Or does it mean that the oil volume is checked continuously through every successive 5 minute interval?  
Does the introduction of the second and third intervals affect the timing/measuring of the first pre-set intervals?  In other words, do the first pre-set intervals overlap with the second and third intervals, or does the system quit tracking the first pre-set intervals until after the second and third intervals are completed?        
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   

Allowable Subject Matter
Claim(s) 1-4 is/are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features described below.  However, these claims cannot be considered "allowable" at this time due to the rejection(s) under U.S.C. 112(b) set forth in this Office Action.  Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.
Regarding claim 1 (the sole independent claim), Zheng teaches a method for adjusting an oil volume of a compressor of a multi-split system, the method comprising:
the multi-split system comprises an outdoor unit and a plurality of indoor units,

the oil volume adjusting device and the oil separator are connected in parallel (see flow paths containing 15 and 9),
a first end of the oil volume adjusting device is connected to an gas outlet (8) of the compressor (1), a second end of the oil volume adjusting device is connected to the outdoor heat exchanger via a four-way valve, a third end of the oil volume adjusting device is connected to a gas return port of the compressor (see annotated Figure),
the oil volume adjusting device comprises a switch unit (15), an oil storage tank (3) and an oil volume adjusting unit (12 and unnumbered capillary adjacent 3), and
the method comprises:
during an operation of the multi-split system, detecting every first pre-set duration whether an oil volume of the compressor is insufficient (5 minutes, par. 16);
if the oil volume of the compressor is insufficient, controlling the oil volume adjusting unit to turn on for a second pre-set duration and then to turn off (30 seconds, par. 18).
Zheng does not teach, acquiring an accumulated turn-on duration of the oil volume adjusting unit, and determining whether the accumulated turn-on duration exceeds a pre-set value;
if the accumulated turn-on duration exceeds the pre-set value and it is detected over a third pre-set duration that the oil volume of the compressor is not insufficient, 



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763